Citation Nr: 1412087	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  09-27 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an evaluation in excess of 10 percent disabling for patellofemoral syndrome with chondromalacia and degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran appellant served on active duty from July 1991 to October 1994.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In a statement dated in July 2009 the Veteran reported that his knee pain was more severe and in December 2013 the Veteran stated "[p]lease review all of my evidence in connection for an upgrade in compensation for both knees."  Therefore, the issue of entitlement to a compensable evaluation for arthralgia of the left knee has been raised.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ) the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

The Veteran receives consistent treatment from VA; however, the most recent VA treatment records associated with the claims file are dated in May 2012.  On remand attempts must be made to obtain and associate with the claims file additional VA treatment records regarding the Veteran.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(1) (2013).

The Veteran submitted a VA Knee and Lower Leg Conditions Disability Benefits Questionnaire (DBQ) completed by a physician's assistant at Buckley Air Force Base dated in November 2013.  It is notable that this form contains corrections.

The Veteran was afforded a VA Compensation and Pension examination in January 2014.  

The results reported in the examination reports were widely disparate.  

Given the corrections made to the DBQ and the widely disparate results between the two examinations which were held less than 60 days apart, the Board finds it necessary to afford the Veteran another medical examination.  McLendon v. Nicholson, 20 Vet.App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA treatment records regarding the Veteran dated since May 2012.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature, extent and severity of his right knee disability.  The claims folder should be made available to the examiner for review before the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All indicated tests and studies should be performed.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

